Title: From Benjamin Franklin to Edward Bridgen, 2 October 1779
From: Franklin, Benjamin
To: Bridgen, Edward


Dear Sir,
Passy, Oct. 2. 1779.
  I received your Favour of the 17th. past, and the 2 Samples of Copper are since come to hand. The metal seems to be very good, and the Price reasonable, but I have not yet receiv’d the orders necessary to justify my making the Purchase proposed. There has indeed been an Intention to strike Copper Coin that may not only be useful as small Change, but serve other Purposes. Instead of repeating continually upon every Halfpenny the dull Story that everybody knows, and what it would have been no Loss to mankind if nobody had ever known, that Geo. III. is King of Great Britain, France & Ireland &c. &c. to put on one Side some important Proverb of Solomon, some pious moral, prudential or œconomical Precept, the frequent Inculcation of which by seeing it every time one receives a Piece of Money, might make an Impression upon the Mind, especially of young Persons, and tend to regulate the Conduct; such as on some, The Fear of the Lord is the Beginning of Wisdom; on others, Honesty is the best Policy; on others, He that by the Plow would thrive; himself must either lead or drive. On others, keep thy Shop & thy Shop will keep thee. On others, a Penny sav’d is a Penny got. On others, He that buys what he has no need of, will soon be forced to sell his Necessaries, on others, Early to bed & early to rise, will make a man healthy, wealthy & wise, and so on to a great Variety. The other side it was proposed to fill with good Designs drawn and engraved by the best Artists in France of all the different Species of Barbarity with which the English have carry’d on the War in America, expressing every abominable Circumstance of their Cruelty & Inhumanity, that Figures can express, to make an Impression on the Minds of Posterity as strong and durable as that on the Copper. This Resolution has been a long time forborn, but the late Burning of defenceless Towns in Connecticut, on the flimsey Pretence that the People fired from behind their Houses, when it is known to have been premeditated and ordered from England, will probably give the finishing Provocation, and may occasion a vast Demand for your Metal.
I thank you for your kind Wishes respecting my Health. I return them most cordially fourfold into your own Bosom. Adieu,
B Franklin
Mr. Bridgen.Copy
